CLAUDE WILLIAMS, Chief Justice.
On January 7, 1972 we certified the questions involved in this appeal to the Supreme Court of Texas pursuant to authority of Rule 461, Vernon’s Texas Rules of Civil Procedure. That court, by its opinion numbered B-3150, styled Earl Luna et al., Appellants v. Jack Blanton, Appellee, delivered January 26, 1972, 478 S.W.2d 76 answered the certified questions in such a manner as to support the affirmance of the trial court’s judgment as well as our tentative opinion submitted with the certified questions.
The judgment of the trial court is affirmed.